\CQQ\IO\U!J>WN-

x`lo\m&u~_‘c\o“\lo\m-§WN_Q

 

 

Case 3116-cv-00673-MMD-CBC Document 69 Filed 03/25/19 Page 1 of 3

 

AARON D. FORD

Attomey General /
IAN E. CARR, Bar No. 13840 \/

Deputy Attomey General _ F|LED RECE|VED
State of Nevada _ ENTERED _ SERVED ON
Bureau of Litigation COUNSEUPART|ES OF RECORD

 

P(t)t(l))lic Safety Division
l N. Carson Street

Carson city, Nv 89701-4717 MAR 26 2079
Tel: (775) 684-1259

 

 

 

 

E'ma": '°a"@ag'"v‘g°" cLERK us nlsTRlcr cou¢=.r
Attorneys for Defendants BY, D'STR'CT OF NEVADA
Adam Laxalt and Joe Prieto ° DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA dié['>gn_l
JOl-IN QUINTERO,
Case No. 3:16-cv-00673-MMD-CBC
Plaintiff,
MOTION FOR EXTENSION OF TIME TO

vs. FILE RESPONSIVE PLEADING (ECF No. 56)
CONNIE BISBEE, et al., (Second Request:)

Defendants.

 

Def`endants, Adam Laxalt and Joe Prieto (Defendants), by and through counsel, Aaron D. Ford,
Attomey General of the State of Nevada, and lan Carr, Deputy Attomey General, hereby submit their
Motion for Extension of Time to Fi|e a Responsive Pleading (Second Request). Thi:; Motion is based
on Federal Rule of Civil Procedure 6(b)(l)(A), the following Memorandum of Point:s and Authorities,
and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
l. ARGUMENT

Defendants respectfully request a twenty-one (21) day extension of time out from the current
deadline (March 25, 2019) to file a responsive pleading in this case. Counsel ::`or Defendants is
confronted with numerous competing deadlines and a high workload due to staffing changes in the
Offlce of the Attorney General. However, such obstacles are currently being resolved and the requested
extension of time should afford Defendants adequate time to file a responsive pleading in this case.

///

 

\o®\lQ\LIv-ldw!\)'-‘

NNNNNNNNN____»___~__
m\lo\§h-§w~_°\o®\lo\§hhw~_o

 

 

Case 3:16~cv-00673-MMD-CBC Document 69 Filed 03/25/19 Page 2 of 3

Federal Rule of Civil Procedure 6(b)(l) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,

for good cause, extend the time: (A) with or without motion or notice if

the court acts, or if a request is made, before the original time or its

extension expires; or (B) on motion made after the time has expired if the

party failed to act because of excusable neglect.
Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiffs case, but will
allow for a thorough responsive pleading to Plaintifi’s allegations. The requested twenty»one (21) day
extension of time should permit Defendants time to adequately research and respond to Plaintiff’s
allegations. Defendants assert that the requisite good cause is present to warrant the requested
extension of time.

For these reasons, Defendants respectfully request a twenty-one (21) day extension of time from
the current deadline to file a responsive pleading in this case, with a new deadline to and including
Monday, April 15, 2019.

DATED this 25th day of March, 2019.

AARON D. FORD
Attomey General

By: éJ/,
IAN E. CARR
Deputy Attomey General
State of Nevada
Bureau of Litigation
Public Safety Division

Attorneysfor Defendants

IT IS SO ORDERED.

AGIS TE JUDGE

DATED=Q,&£,[ZQ@_.

 

